Exhibit 10.2

 

Activision Blizzard CEO Recognition Program

 

Purpose:  The purpose of the CEO Recognition Program (the “Program”) is to
afford the Chief Executive Officer (the “CEO”) of Activision Blizzard, Inc. (the
“Company”) the real-time opportunity to recognize outstanding performance and
contributions by employees of Activision Blizzard, Inc., or any of its
subsidiaries (the “Activision Blizzard Group”), in a personalized and meaningful
way.

 

Effective Date:  The Program is effective upon adoption by the Compensation
Committee of the Board of Directors of the Company (the “Compensation
Committee”), and shall remain in place until the CEO or the Compensation
Committee determines otherwise.

 

Eligibility:  All employees of the Activision Blizzard Group, regardless of
level, position or location, are potentially eligible to receive awards under
the Program.  However, if before an award is delivered, the Company determines
that the recipient of an award has violated a) any Activision Blizzard Group
policy, procedure, rule, or regulation during his or her employment; or b) any
post-employment restriction, including but not limited to a restriction on
solicitation, the employee will be deemed ineligible for payment, except as
otherwise required by law or as determined otherwise by the CEO, in his or her
discretion.  This Program and the rights and obligations hereunder shall not be
assignable or transferable by any employee, unless provided for otherwise by the
Company in writing and signed by the CEO.

 

Determination of Awards: Subject to the other terms and conditions of the
Program, the CEO has the sole and final discretion to determine which employees
will receive awards under the Program as well as the amount and nature of the
awards.  Awards may be granted in cash or goods or services.  Cash awards will
be paid via the employing entity’s normal payroll process.  Awards of goods or
services may be paid via direct invoice to the Company by the vendor of the
goods or services or via reimbursement request issued by the CEO’s office.

 

Bonus Pool:  For each year, the total value of recognition awards granted by the
CEO to executive officers (i.e. employees subject to Compensation Committee
oversight) will not exceed $1,000,000 and the total value of recognition awards
granted by the CEO to any individual executive officer (i.e. employees subject
to Compensation Committee oversight) will not exceed $25,000.  The total and
individual annual values of recognition awards to employees other than executive
officers will be left to the CEO’s reasonable discretion.

 

Record Keeping:  The CEO’s office will keep accurate records of all recognition
awards granted by the CEO under the Program, including the recipient, value and
nature of each award.  The

 

1

--------------------------------------------------------------------------------


 

CEO’s office will inform the Company’s Chief Compliance Officer of any awards
that are made to executive officers to ensure those awards are accurately
reflected in the Company’s proxy disclosure, if applicable.  The CEO may
delegate these recordkeeping responsibilities to another individual or office in
the Company as he or she deems appropriate.

 

Taxation:  As cash awards will be subject to applicable taxes and withholdings,
recipients will receive a net amount after taxes.  The Company will gross-up (at
a rate determined by the Company in its discretion) the recipients of awards
made in the form of goods or services via the issuance of a separate cash
payment to the recipient or to the IRS on behalf of the recipient.  The amount
of any gross ups will not count against the $1,000,000 total or the $25,000
individual annual Program limits with respect to executive officers.  The
Company will include the fair market value of any award granted in goods in
services and the gross-up amount in the employees annual IRS Form W-2.  The
Company will issue any additional tax documents to award recipients as well as
comply with all tax reporting obligations to the applicable jurisdictions.

 

Not a Contract: The Program is not a contract between the Activision Blizzard
Group and an employee; the Program does not confer upon any such individual the
right to continued employment.  For individuals not employed pursuant to an
employment agreement, this Program in no way alters the at-will employment
status of his or her employment.  An employee or his or her employer may
terminate employment at any time, with or without cause or notice, unless an
employee’s employment agreement states otherwise.

 

Effect on Other Activision Blizzard Group Benefits Programs:  No recognition
bonus payment under this Program will be considered salary or other compensation
paid to an employee for purposes of computing any benefits to which he may be
entitled under any employee benefit or retirement plan which may be maintained
by the Activision Blizzard Group from time to time, except for those benefit
plans which explicitly provide for otherwise.  Participation in this Program
does not confer rights to participation in other programs which may be
maintained by the Activision Blizzard Group from time to time, including but not
limited to other annual or long-term incentive plans, non-qualified retirement
or deferred compensation plans or other executive perquisite programs.

 

Termination of the Program:  The CEO retains sole discretion to amend, suspend,
or terminate the Program, in whole or in part, at any time and for any reason,
subject to Compensation Committee oversight.

 

2

--------------------------------------------------------------------------------


 

Governing Law:  This Program shall be governed by and construed in accordance
with the federal laws of the United States and the laws of the State of
California, or the state in which an employee was last employed by the
Activision Blizzard Group, without regard to conflict of law principles.

 

Severability:  If any provision of this Program is held to be illegal, invalid
or unenforceable, such provisions shall be fully severable, the Program shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Program, and the remaining provisions of this
Program shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance from this
Program.  Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as part of this Program a legal
and enforceable provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible.

 

3

--------------------------------------------------------------------------------